AO 91 (Rev. 11/11) Criminal Complaint


                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Middle District of Tennessee

                  United States of America
                                  V.
                                                                    ~
                                                                                                  1 9'- M J ~` 2 ~, 9 /
                                                                           Case No.
                  Franklin Pineda-Caceras                           )
                        a/k/a Bomba                                 )


                             Defendant(s)


                                                  CRIMINAL COMPLAINT
          1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  September 15, 201              in the county of             Davidson           in the
        Middle         District of           Tennessee          , the defendant(s) violated:

            Code Section                                                      Offense Description
Title 8, United States Code, Section             Illegal Reentry of a Previously Deported Alien
1326(x)




                         1

          This criminal complaint is based on these facts:
See attached STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT




          9f Continued on the attached sheet.


                                                                             ~-                omplainant's signature

                                                                                     Christopher Lane, HSI Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.                                                             ~1


Date:
                                                                                               L Judge's sign re

City and state:                        Nashville, Tennessee                  Jeffrey S. Frensley, United States Magistrate Judge
                                                                                               Printed name and title



              Case 3:19-mj-02197 Document 1 Filed 09/16/19 Page 1 of 4 PageID #: 1
                   STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT


        I, Christopher Lane, being first duly sworn on oath, state as follows:

                                            Introduction

       1.      I am a federal law enforcement officer and Special Agent for Homeland Security

Investigations (HSI), so employed for nine years. Prior to my current employment, I served as a

Special Agent with Health & Human Services (HHS), Office of Inspector General (OIG) from

February 2008 until February 2010. I also served as a United States Federal Air Marshal from

May 2002 until February 2008.

       2.      The following information contained in this Affidavit is based on my training and

experience and information provided to me by other law enforcement officials (hereafter

collectively referred to as "Agents"). I have not included all of the facts of the investigation that I

know. I have only included the facts that are necessary to establish probable cause for the arrest of

Franklin PINEDA-CACERES, a/k/a "Bomba." Where conversations are related herein, they are

not verbatim and are only related in substance and in part.

       3.      This Affidavit is submitted in support of a Criminal Complaint for the arrest of

Franklin PINEDA-CACERES for unlawfully entering the United States after being previously

removed from the United States, in violation of Title 8, United States Code, Section 1326(a).

                                          Probable Cause

       4.      On October 4, 2017, Metropolitan-Nashville Police Department (MPND) officers

and HSI agents encountered Franklin Jefferson PINEDA-CACERES at a residence in Nashville,

Tennessee, as they executed an arrest warrant on another individual. Agents believed PINEDA-

CACERES was in the United States illegally and transported him to the HSI Nashville office for

                                                  1



      Case 3:19-mj-02197 Document 1 Filed 09/16/19 Page 2 of 4 PageID #: 2
processing. PINEDA-CACERES admitted being a citizen of Honduras but believed he had some

type of legal status. A biometrics check confirmed PINEDA-CACERES identity. An internal

agency records check discovered PINEDA-CACERES unlawfully entered the United States in

2014 and had a final order of removal issued by the immigration Judge on June 7, 2016.

       5.      After being processed by HSI, MIND obtained an arrest warrant for PINEDA-

CACERES based on drugs recovered at the time of his arrest. HSI lodged an immigration detainer

with the Davidson County Sheriff's Office. On February 15, 2018, HSI took custody of PINEDA-

CACERES and began processing him for removal from the United States. On May 3, 2018,

PINEDA-CACERAS was placed on a plane in Dulles, Virginia, and deported from the United

States by way of aircraft.

       6.      On July 17, 2019, HSI Agents and MNPD officers were informed that PINEDA-

CACERAS had returned to the United States. Agents were advised that PINEDA-CACERAS was

driving a silver Camaro and frequented a residence in Nashville, Tennessee. Agents monitored

this residence and saw a silver Camaro park in front of this residence. PINEDA-CACERAS was

positively identified and observed sitting in the driver's seat of the Camaro. Agents attempted to

arrest PINEDA-CACERAS on an outstanding local arrest warrant for Aggravated Kidnapping but

he evaded arrest. Agents found the Camaro damaged and abandoned shortly thereafter. Agents

recovered cocaine, marijuana, digital scales, and sandwich bags from inside of the Camaro.

       7.      On September 15, 2019, MNPD officers learned PINEDA-CACERAs was

involved in an accident. Inside of his car, officers recovered a distribution amount of cocaine.

Officers subsequently went to Vanderbilt Hospital and positively identified PINEDA-CACERAS

as a patient. MNPD officers arrested him on his outstanding Aggravated Kidnapping arrest

warrant.
                                                2




      Case 3:19-mj-02197 Document 1 Filed 09/16/19 Page 3 of 4 PageID #: 3
                                          Conclusion

               Based upon the foregoing facts, there is probable cause to believe that PINEDA

CACERES unlawfully entered the United States after being previously removed, in violation of

Title 8, United States Code, Section 1326(a).




                                                3




      Case 3:19-mj-02197 Document 1 Filed 09/16/19 Page 4 of 4 PageID #: 4
